Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-5, 7, 9-12,14-19, 21-22 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching of combination in the art of a system comprising a material feed system, a material container, a material feed actuator, a nozzle, a workpiece sensor containing a laser profilometer, an extruded material sensor which comprises a camera and a roller sensor or laser doppler sensor, a compaction roller, and a side-view scanner, wherein the laser profilometer sends a profile of a cavity indicative of a cross sectional area, in response to receiving the profile the material feed actuator applies a force to the composite material to extrude at least a portion onto the workpiece, and wherein the laser extrusion speed is dynamically adjusted to maintain a predefined shape of the composite material between the compaction roller and the nozzle.

The closest prior art is Song (US-20170197350), which teaches a system comprising a material feed system, a material container, a material feed actuator, a nozzle, a workpiece sensor containing a laser profilometer, and an extruded material sensor. However, Song does not teach the extruded material sensor comprising a camera and roller sensor or laser doppler sensor, a compaction roller, and a side-view scanner, wherein the laser profilometer sends a profile of a cavity indicative of a cross sectional area, in response to receiving the profile the material feed actuator applies a force to the composite material to extrude at least a portion onto the workpiece, and wherein the laser extrusion speed is dynamically adjusted to maintain a predefined shape of the composite material between the compaction roller and the nozzle.

While one of ordinary skill in the art could attempt to use Mantell (US-20190030819), Goto (U.S. Patent No. 5395563), and Feng (US-20120130684) to modify Song and teach the limitations of the extruded material sensor comprising a camera and roller sensor or laser doppler sensor, and wherein the laser profilometer sends a profile of a cavity indicative of a cross sectional area, in response to receiving the profile the material feed actuator applies a force to the composite material to extrude at least a portion onto the workpiece, this combination still does not teach the missing limitations of a compaction roller, and a side-view scanner, wherein the laser extrusion speed is dynamically adjusted to maintain a predefined shape of the composite material between the compaction roller and the nozzle. Because there is no better teaching or combination in the art for this missing limitation, the invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748